500 Boylston Street, Boston, Massachusetts02116-3741 Phone 617-954-5000 November 2, 2012 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust XVI (the “Trust”) (File Nos. 2-36431 and 811-2032) on Behalf of MFS® Global Multi-Asset Fund Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter, on behalf of the Trust, as certification that the Prospectus and Statement of Additional Information for the Trust do not differ from those contained in Post-Effective Amendment No. 53 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on October 25, 2012. Please call the undersigned at (617) 954-4340 or Jessica McCormick at (617) 954-6149 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President & Senior Counsel SAP/bjn
